DETAILED ACTION

Allowable Subject Matter

1.	Claims 15-18 are allowed. Claims 15, and 17-18 have been amended. Claims 1-14 have been cancelled. 

The following is an examiner’s statement of reasons for allowance: 			

The closest prior art issued Patent No.: US 7,996,888 B2 to Asunmaa et al (hereafter referenced as Asunmaa), in view of Patent Number: 5,872,847 to Boyle fails to teach or suggest “sending a user verification request for requesting causing a terminal to interactively display a request to a user of terminal to interactively verify a service request for a call set-up, the service request comprising service request information and being sent by the terminal if at least part of the service request information is not listed as trusted service- information; receiving a user verification response, the user verification response having been entered interactively at the terminal and comprising verification information a user response to the user verification request provided by the user, the verification information user response indicating whether the user accepts or rejects the service request for the call set-up; adding at least part of the service request information to the trusted service- information if the verification information provides an indication that the requested service for the call set-up is allowed.” 	
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433